United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Louisville, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0096
Issued: June 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 16, 2018 appellant, through counsel, filed a timely appeal from an August 10,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from OWCP’s last merit decision, dated August 28, 2017, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 22, 2017 appellant, then a 53-year-old marine mechanic, filed an occupational
disease claim (Form CA-2) alleging that he sustained work-related binaural hearing loss. He
asserted that he worked every day around diesel engines, generators, air compressors, diesel
welders, air arc machines, and cranes without having proper hearing protection. Appellant
reported that he regularly worked 10-hour days, 4 to 7 days per week, but sometimes worked for
18 to 30 consecutive days. He indicated that he first became aware of his claimed condition and
its relationship to his federal employment on December 19, 2006. Appellant did not stop work.3
On the reverse side of the claim form appellant’s immediate supervisor indicated that appellant
first reported his claimed injury to him on December 19, 2006.
By development letter dated June 28, 2017, OWCP requested that appellant submit
additional evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported work exposures caused or aggravated his claimed hearing loss.
It provided an attached questionnaire for his completion, which posed various questions regarding
his employment history and exposure to hazardous noise in both federal and nonfederal settings.4
By separate letter of the even date, OWCP also requested that the employing establishment submit
information regarding appellant’s alleged exposure to workplace noise. It afforded both appellant
and the employing establishment 30 days to respond.
Appellant submitted audiograms, which were administered between December 28, 2000
and March 12, 2013.5 Most of the audiograms were signed by audiologists. Some of the
audiograms contain notations indicating that appellant has bilateral middle and high frequency
hearing loss.
By decision dated August 28, 2017, OWCP denied appellant’s claim for work-related
binaural hearing loss, finding that he had not established that the claimed injury and/or event(s)
occurred, as alleged. It noted that he had not provided a clear description of the events or specific
factors supporting that an injury occurred at work and therefore failed to establish the factual
component of fact of injury. OWCP noted that appellant had not responded to its June 28, 2017
development letter.

3

Appellant also indicated that, while working on towboats, shop barges, and derricks around late 2005 to early
2006, he experienced ringing, hissing, and buzzing noises in his ears. He reported that these symptoms worsened and
that he now had hearing loss with accompanying loud ringing noise in his ears.
OWCP specifically requested appellant to, “List your employment history by [employing establishment,] job title,
and inclusive dates. Include all employment (federal and nonfederal) as well as military service. For each job title,
describe source(s) of noise, number of hours of exposure per day, and use of any safety devices to protect against
noise exposure. State when and what type of safety devices were provided.”
4

5

Most of the audiograms were obtained in the offices of a private provider named “Corporate Services.”

2

On July 27, 2018 appellant, through counsel, requested reconsideration of his claim and
submitted additional evidence. A federal occupational health form entitled, “Audiogram
History/Report,” was signed by a “nurse/technician” on January 23, 2017. In the section for
current occupational noise, it was noted that appellant was exposed to steady noise from machinery
for four days per week (8 to 10 hours per day) and intermittent noise from engines, air compressors,
and generators for four days per week. The document indicated that he was also exposed to
impulse noise from air arc machines and vibratory hammers for varying amounts of time and it
was noted that he always used hearing protection at work.6 Counsel also attached July 5, 2016 and
January 17, 2018 audiograms, produced by an audiologist, which showed binaural hearing loss.
By decision dated August 10, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence submitted was
irrelevant or immaterial to the reason for the denial of his hearing loss claim, i.e., his failure to
provide a complete history of all employment and exposure to noise.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.7
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.8 If OWCP determines
that, at least one of these requirements is met, it reopens and reviews the case on its merits.9 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, it will deny
the request for reconsideration without reopening the case for review on the merits.10 To be timely,
a request for reconsideration must be received by OWCP within one year of the date of OWCP’s
decision for which review is sought.11 The Board has held that the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.12

6

In the section for current nonoccupational noise, the form indicated that appellant was exposed to noise from
power tools and lawn equipment for two hours per month, and that hearing protection was always used.
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3); see also M.S., Docket No. 18-1041 (issued October 25, 2018); C.N., Docket No. 081569 (issued December 9, 2008).
9

Id. at § 10.608(a); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

10

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

11

Id. at § 10.607(a).

12

M.K., Docket No. 18-1623 (issued April 10, 2019); Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

3

ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
On July 27, 2018 appellant filed a timely request for reconsideration of OWCP’s
August 28, 2017 denial decision,13 but he did not show that OWCP erroneously applied or
interpreted a specific point of law, or advance a relevant legal argument not previously considered
by OWCP. Consequently, he is not entitled to review of the merits of his claim based on the first
and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).14
However, the Board finds that appellant submitted relevant and pertinent new evidence not
previously considered by OWCP, which entitles him to review of the merits of his claim based on
the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).15
In support of his timely request for reconsideration, appellant submitted an “Audiogram
History/Report” which was signed by a nurse/technician on January 23, 2017. In the section for
current occupational noise, it was noted that: he was exposed to steady noise from machinery for
four days per week (8 to 10 hours per day); intermittent noise from engines, air compressors, and
generators for four days per week; and impulse noise from air arc machines and vibratory hammers
for varying amounts of time. The form indicated that appellant always used hearing protection
while at work. In the section for current nonoccupational noise, the form indicated that he was
exposed to noise from power tools and lawn equipment for two hours per month, and that hearing
protection was always used.
The Board finds that this document constitutes pertinent new and relevant evidence
because it specifically addresses the underlying issue of this case, i.e., whether appellant has
submitted sufficient evidence to establish the factual component of fact of injury with respect to
his claim for an employment-related hearing loss. By decision dated August 28, 2017, OWCP
denied his claim because he failed to adequately respond to its request for a history of employment
and exposure to hazardous noise with details about the types and number of hours of noise
exposure per day. The January 23, 2017 Audiogram History/Report submitted by appellant in
connection with his timely request for reconsideration provides factual information which is
directly relevant to this matter.16
Thus OWCP’s denial of appellant’s request for review of the merits of his claim pursuant
to 5 U.S.C. § 8128(a) constituted an abuse of discretion.17 Consequently, the case must be
13

See supra note 11.

14

See supra note 8.

15

Id.

16

Appellant also submitted July 5, 2016 and January 17, 2018 audiograms, which had been administered by an
audiologist. The submission of this audiometric examination evidence, in and of itself, would not require reopening
of appellant’s claim for review on the merits because such evidence is not relevant to the above-noted underlying
factual issue. See supra note 12.
17

M.P., Docket No. 17-1199 (issued March 1, 2018).

4

remanded for OWCP to conduct a merit review of the claim.18 Following this and such other
development as deemed necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2018 decision of the Office of
Workers’ Compensation Programs is reversed, and the case is remanded to OWCP for further
action consistent with this decision.
Issued: June 24, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

5

